NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1029-16T1

SANDRA WOYTAS, Administratrix
of the Estate of TIMOTHY G.
WOYTAS, deceased; and SANDRA
WOYTAS, individually,

        Plaintiff-Appellant,

v.

GREENWOOD TREE EXPERTS, INC.,
GREENWOOD LAWN SERVICES, INC.,
GREENWOOD CONTINUITY TRUST,
JOHN R. WOYTAS, III, RAYMOND J.
WOYTAS, DAVID W. DUBEE, ROBERT
W. DUBEE, WHIPPANY FIRE
DEPARTMENT (a/k/a Township of
Hanover Fire District #2) and
LINCOLN NATIONAL LIFE INSURANCE
COMPANY,

        Defendants,

and

CHRISTINA WOYTAS, individually
and as guardian for T.M. WOYTAS,
C.T. WOYTAS and J.T. WOYTAS,

     Defendant-Respondent.
________________________________________

              Argued May 1, 2018 – Decided July 13, 2018

              Before Judges Hoffman, Gilson and Mitterhoff.
          On appeal from Superior Court of New Jersey,
          Chancery Division, Morris County, Docket Nos.
          C-000001-16 and P-2257-2014.

          Bonnie C. Frost argued the cause for appellant
          (Einhorn, Harris, Ascher, Barbarito & Frost,
          PC, attorneys; Bonnie C. Frost, of counsel and
          on the briefs; Gary R. Botwinick and Matheu
          D. Nunn, on the briefs).

          Lauren F. Iannaccone argued the cause for
          respondent (Connell Foley, LLP, attorneys;
          Thomas J. O'Leary, of counsel and on the
          brief; Lauren F. Iannaccone, on the brief).

PER CURIAM

     Plaintiff Sandra Woytas, surviving widow of Timothy Woytas

(decedent) and the administrator of his estate, appeals from an

August 30, 2016 Chancery Division order granting summary judgment

to defendant Christina Woytas,1 decedent's ex-wife, individually

and on behalf of her and decedent's three children.   We review the

court's summary judgment disposition de novo, considering whether

the evidence, "when viewed in the light most favorable to the

non-moving party, [is] sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving

party."   Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 115

(2014) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J.
520, 540 (1995)).   Following our review of the record, and in



1
  For ease of reference, and intending no disrespect, we refer to
the defendants by their first names.

                                2                           A-1029-16T1
light of applicable law, we are convinced the court correctly

granted summary judgment in favor of Christina and her children,

and affirm.

                                            I

       Christina and decedent divorced in February 2013.                    Their dual

judgment    of     divorce        incorporated      their     marital       separation

agreement (MSA), which required decedent maintain $750,000 in life

insurance       naming   their     three    children     as   beneficiaries,           and

$400,000 in life insurance naming Christina as beneficiary.                            The

MSA also included a handwritten, initialed provision stating: "In

the    event       either     party        fails    to      maintain        the       life

insurance . . . such         party's       estate   shall     be    liable    for      any

outstanding obligations owed under this agreement."                           The MSA

further obligated decedent pay Christina alimony of $60,000 per

year for twelve years, and $1551 monthly in child support "until

such time as one of the children [is] emancipated."

       In accordance with the MSA, decedent obtained a $750,000 life

insurance policy from Symetra Life Insurance Company (Symetra),

naming    his    children    as    equal    beneficiaries          and   Christina       as

trustee.    Also pursuant to the MSA, decedent secured a $100,000

life     insurance       policy     with    Symetra,     naming          Christina       as

beneficiary.       Decedent also continued to maintain a pre-existing



                                            3                                     A-1029-16T1
$300,000    life     insurance       policy    that      named    Christina         as

beneficiary.

       Decedent     subsequently     married       plaintiff.        After     their

marriage, he obtained a $500,000 life insurance policy from AIG

naming   plaintiff     as   beneficiary.        Plaintiff     alleges       decedent

secured that policy to support her and her two children from a

prior marriage because she lost her right to lifetime alimony when

she married him.

       Decedent committed suicide in August 2014. He died intestate,

and in September 2014, the Morris County Surrogate appointed

plaintiff as administrator of decedent's estate.

       Christina received $300,000 from the life insurance policy

that predated the MSA; however, Symetra refused to pay the $100,000

and    $750,000    policies   based    on     two-year     suicide    exclusions.

Instead, they returned decedent's paid premiums plus interest to

Christina and the children.          AIG similarly refused payment on the

$500,000 policy naming plaintiff as beneficiary.

        Christina    asserted    a   personal      claim   against     decedent's

estate for $100,000, and as guardian on behalf of the children,

she asserted a separate claim for $750,000, representing the unpaid

life   insurance     owed   under    the    MSA.      Defendant      John    Woytas,

decedent's father, asserted a claim totaling $58,800 for unpaid

portions of a promissory note and a personal loan he made to

                                        4                                    A-1029-16T1
decedent.2     Plaintiff asserted a $500,000 claim for the unpaid

life insurance policy naming her as beneficiary.

     In      January   2016,   plaintiff,   individually   and      as

administrator, filed a verified complaint in the Probate Part,

asserting claims against: 1) Greenwood Tree Experts, Inc. and

Greenwood Lawn Services, Inc., two corporations in which decedent

owned equal one-third shares with defendants Raymond Woytas, his

brother, and David Dubee, his cousin; and 2) Greenwood Continuity

Trust, a trust established in a buy-sell agreement (collectively,

Greenwood defendants).     Plaintiff sought payment into the estate

for decedent's share of the business and payments owed.    Plaintiff

eventually settled all claims against the Greenwood defendants for

$550,000.

     In June 2016, Christina filed a motion for summary judgment

seeking, in relevant part, an order declaring decedent breached

the MSA by committing suicide, and that the children's claim for

$750,000 and her claim for $100,000 had priority over all other

claims against the estate.     She also sought to prevent plaintiff

from receiving a statutory commission as administrator, claiming

plaintiff breached her fiduciary duties.


2
   We previously granted defendant leave to supplement the record
to reflect that John Woytas later released all claims against the
estate after the entry of the order under review; as a result, he
did not participate in this appeal.

                                  5                          A-1029-16T1
     Before the court decided Christina's summary judgment motion,

plaintiff, as administrator, filed a verified complaint seeking a

judgment     declaring    the    estate       insolvent     because   it    lacked

sufficient assets to pay decedent's debts. She filed an accounting

indicating    the   estate      had    $573,593.33     in   assets,    including:

$550,000     from   a    settlement      with    the   Greenwood      defendants;

$20,749.25 from decedent's length-of-service award program with

the Whippany Fire Department; and $2844.08 from an account decedent

had with a stock broker.3             The accounting listed $126,626.86 in

administration      expenses,         leaving   $446,966.47     available       for

distribution to the estate's claimants. Because the claims against

the estate totaled $1,408,800, the accounting proposed paying each

claim proportionately at 31.7 cents on the dollar.

     Following oral argument on Christina's motion for summary

judgment, the court issued a written opinion and accompanying

orders partially granting and partially denying that motion.4                   The

judge found that by committing suicide, decedent failed to maintain


3
   The accounting also listed two assets that passed outside of
the estate — a $285,205.56 payment from decedent's individual
retirement account, which plaintiff received, and the $300,000 in
life insurance benefits, which Christina received.
4
    The judge initially granted Christina's motion to prohibit
plaintiff from receiving a statutory commission as administrator
of decedent's estate; however, the court later granted plaintiff's
motion for reconsideration, and awarded her a $23,075 commission.


                                          6                                A-1029-16T1
the required life insurance, and therefore breached the MSA.           He

also found the claims of Christina and the children against the

estate had priority over all other claims.        Lastly, the judge

found the children were entitled to the full $750,000 amount of

the life insurance policy, as specified in the MSA; however,

because   the   estate   was   insolvent,   the   children     received

approximately $454,467 — the entire corpus of the estate after

accounting for various fees and expenses.

     On October 28, 2016, the court entered an order directing the

Surrogate to disburse funds for decedent's two younger children

to Christina as trustee.5

                                 II

     On appeal, plaintiff first argues the court erred when it

determined decedent's suicide was a breach of the MSA and summary

judgment was not appropriate because there exists a disputed issue

of material fact.    We disagree.

     The question of whether suicide constitutes a breach of an

MSA is an issue of first impression in New Jersey.           Relying on

persuasive authority, the trial court held decedent was obligated

to maintain life insurance, and by committing suicide, he breached



5
  The oldest child had already withdrawn her portion of the funds,
after turning eighteen.


                                  7                             A-1029-16T1
that obligation.    In arriving at that decision, the court relied

on Tintocalis v. Tintocalis, 25 Cal. Rptr. 2d 655, 658-59 (Cal.

Ct. App. 1993).

      The facts of Tintocalis are analogous to the instant action

and concern California's counterpart to N.J.S.A. 2A:34-25, which

permits the court to order a spouse "to maintain life insurance

for the protection of the former spouse . . . or the children of

the     marriage . . . in       the             event        of        the       payer

spouse's . . . death."      Tintocalis, 25 Cal. Rptr. 2d at 656.                    In

Tintocalis,   the   court   ordered       the    decedent         to   "'immediately

secure' and 'maintain'" life insurance and name his ex-wife as the

policy's beneficiary.       Id. at 657.           The decedent complied in

securing   the   life   insurance;    however,          he   committed       suicide

fourteen months later, thus invalidating the policy.                     Ibid.     The

ex-wife asserted a claim against the decedent's estate for the

value of the policy, arguing the decedent breached the court's

order by committing suicide.     Ibid.       The court agreed, holding the

decedent "took some steps to maintain the policy by paying the

premiums but he thereafter defeated the policy by committing

suicide.   [The decedent's] actions cannot reasonably be equated

with 'maintaining' the policy."           Id. at 658.

      We are persuaded by the Tintocalis court's reasoning and

agree with the court's holding that "[t]he order to 'maintain'

                                      8                                      A-1029-16T1
life insurance carries the obligation not to do anything [that]

would interfere with the benefits being paid thereunder."              Id. at

657.   We are further guided by our Supreme Court's explanation of

the purpose of N.J.S.A. 2A:34-25's life insurance provision, which

is to ensure a sufficient fund for the payor spouse's support

obligation      should   he    or   she    die   before   fulfilling      that

responsibility.      Jacobitti v. Jacobitti, 135 N.J. 571, 581-82

(1994).    With these principles in mind, we hold decedent breached

the MSA when, by committing suicide, he failed to maintain the

requisite life insurance policies.          To hold otherwise would permit

decedent   to    evade   his   support     obligations,   contrary   to    the

Legislature's intent in enacting N.J.S.A. 2A:34-25.

       Moreover, we reject plaintiff's argument that decedent's

intent in committing suicide has bearing on our disposition.

Decedent failed to comply with the plain language of the MSA.

Accordingly, as per the MSA, decedent's estate remains liable for

that failure.

                                     III

       We next consider plaintiff's claim that the court erred by

finding that under the MSA, the children were entitled to the

entire $750,000 face value of the life insurance policy from

decedent's estate.        Plaintiff contends the court awarded the

children a windfall because $750,000 exceeds the maximum amount

                                      9                              A-1029-16T1
of child support decedent would have paid had he lived until all

three children were emancipated.

     A spousal agreement is viewed with "a predisposition in favor

of its validity and enforceability."        Petersen v. Petersen, 85
N.J. 638, 642 (1981); see also Quinn v. Quinn, 225 N.J. 34, 44-45

(2016)   (internal    quotation    marks    and    citation   omitted)

("Therefore, fair and definitive arrangements arrived at by mutual

consent should not be unnecessarily or lightly disturbed."). There

is no legal or equitable basis to reform the parties' MSA absent

"unconscionability, fraud, or overreaching in the negotiations"

of the MSA.     N.H. v. H.H., 418 N.J. Super. 262, 282 (App. Div.

2011) (citation omitted).     A marital agreement is enforceable in

equity, and the language of the MSA controls so long as it is fair

and just.     Id. at 279-80 (citing Eaton v. Grau, 368 N.J. Super.
215, 224 (App. Div. 2004)).

     In the instant matter, the terms of the MSA expressly provide

that decedent "shall . . . obtain a life insurance policy with a

face value of $750,000 naming each child as a beneficiary in an

equal amount and naming the Wife as the trustee of this policy.

As each child is emancipated, the face value of this policy may

be reduced . . . ."    The MSA also provided decedent would pay the

children's medical insurance, and contribute to their medical

expenses,   extracurricular   activities,   cell   phone   bills,   and

                                  10                           A-1029-16T1
college expenses.      Thus, based on the plain language of the MSA,

decedent was required to maintain a life insurance policy to

comprehensively support his children, which includes more than

merely   child   support      payments,        but   also    medical      and   college

expenses.

       Accordingly, we reject plaintiff's argument that, at most,

the children are only entitled to the cumulation of decedent's

monthly child support obligation.                    Decedent committed suicide

prior to any of his children's emancipation.                     The terms of the MSA

dictate the children are entitled to the benefits of a $750,000

life insurance policy. Awarding the children less than that amount

would impermissibly rewrite the MSA.                 Thus, plaintiff's argument

lacks    persuasion,    and    in    so    holding,         we    need    not   address

defendants' claims regarding plaintiff's alleged waiver of the

argument.

                                          IV

       Lastly, plaintiff contends the court erred in finding the

children's claims against the estate were entitled to priority

over    her   claim;   to   wit,    she    argues      the       court   impermissibly

categorized future child support payments as a judgment, thereby

elevating them above unsecured creditors.                    Plaintiff's argument

lacks persuasion.



                                          11                                    A-1029-16T1
     The existence of a court order establishing a life insurance

obligation    gives     it    priority    over    a   subsequent      contractual

arrangement made by a decedent.               See Della Terza v. Estate of

Della Terza, 276 N.J. Super. 46, 49 (App. Div. 1994).                   A parent

obligated to maintain life insurance for the support of a child

cannot effectively terminate that obligation by disregarding or

taking an action inconsistent with that commitment. See Prudential

Ins. Co. of Am. v. Prashker, 201 N.J. Super. 553, 557 (1985) ("[A]n

insured by reliance on standard insurance law is not able to

frustrate a judgment of a court.").

     Furthermore, the Chancery Division's Probate Part is a court

of equity.    In re Estate of Stockdale, 196 N.J. 275, 304 (2008).

"Applying principles of fairness and justice, a judge sitting in

a court of equity has a broad range of discretion to fashion the

appropriate    remedy    in    order   to     vindicate   a   wrong   consistent

with . . .    principles       of   fairness,     justice,     and    the     law."

Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 157 (App. Div. 2002)

(quoting Graziano v. Grant, 326 N.J. Super. 328, 342 (App. Div.

1999)).    An MSA incorporated "into a divorce decree . . . if found

to be fair and just . . . is specifically enforceable in equity."

N.H., 418 N.J. Super. at 279-80 (quoting Eaton, 368 N.J. Super.

at 224).



                                         12                                 A-1029-16T1
     The State has recognized an important "interest in assuring

continued support for unemancipated children, even after the death

of a parent."   Della Terza, 276 N.J. Super. at 49 (citing Grotsky

v. Grotsky, 58 N.J. 354, 361 (1971)).   "A person who is required

to be named as the beneficiary of life insurance under a divorce

decree has a vested equitable interest in such life insurance."

Konczyk v. Konczyk, 367 N.J. Super. 551, 561 (App. Div. 2003).

     Moreover, N.J.S.A. 2A:17-56.23b(a) provides:

          A judgment for child support entered pursuant
          to . . . [N.J.S.A.]     2A:17-56.23a . . . and
          docketed with the Clerk of the Superior Court
          shall be a lien against the net proceeds of
          any settlement negotiated prior or subsequent
          to the filing of a lawsuit, civil judgment,
          civil arbitration award, inheritance or
          workers' compensation award. The lien shall
          have priority over all other levies and
          garnishments against the net proceeds of any
          settlement negotiated prior or subsequent to
          the filing of a lawsuit, civil judgment, civil
          arbitration award, inheritance or workers'
          compensation award unless otherwise provided
          by the Superior Court, Chancery Division,
          Family Part. . . . The lien shall stay the
          distribution of the net proceeds to the
          prevailing party or beneficiary until the
          child support judgment is satisfied.

N.J.S.A. 3B:22-2 states that when the assets of an estate are

insufficient to satisfy all claims against it, creditors should

be paid in the following order:

            a. Reasonable funeral expenses;

            b. Cost and expenses of administration;

                                13                         A-1029-16T1
               c. Debts for the reasonable value of
                  services rendered to the decedent by the
                  Office of the Public Guardian for Elderly
                  Adults;

               d. Debts and taxes with preference under
                  federal law or the laws of this State;

               e. Reasonable medical and hospital expenses
                  of the last illness of the decedent,
                  including   compensation    of   persons
                  attending him [or her];

               f. Judgments entered against the decedent
                  according to the priorities of their
                  entries respectively; [and]

               g. All other claims.

The statute further provides, "no preference shall be given in the

payment of any claim over any other claim of the same class, and

a claim due and payable shall not be entitled to a preference over

claims not due."    N.J.S.A. 3B:22-2.

     Plaintiff misconstrues the court's priority analysis.         She

claims the court granted Christina and the children a "post-death"

judgment for future child support, and then used that judgment as

a basis for finding they were entitled to priority under N.J.S.A.

3B:22-2(f).     The court, however, did not use the judgment it

entered in favor of the children to find they were entitled to

priority.     Rather, it found the MSA's requirement that decedent

maintain life insurance for his children's benefit, which was

incorporated into the dual judgment of divorce, constituted a

                                  14                          A-1029-16T1
child support order, and decedent breached that order when he

failed to maintain the required life insurance by committing

suicide.

       We agree with the Chancery judge, and hold the children's

claims against the estate have priority.6          The MSA — incorporated

into the final judgment of divorce — clearly indicates decedent

and Christina intended for the children to receive $750,000 in

life insurance proceeds for support in the event of decedent's

death.     Decedent's suicide precluded payment of those proceeds;

yet, the MSA specified that decedent's estate was liable for his

life   insurance   obligations.      In     contrast,   plaintiff   contends

decedent made her an oral promise to maintain life insurance that

named her as beneficiary because she lost her right to permanent

alimony when she married decedent.          Unlike decedent's obligations

under the MSA, this promise was not reduced to a judgment.

       Accordingly,   the   MSA   clearly    establishes   the   children's

equitable interest in the proceeds of the life insurance policy,

and basic principles of equity mandate that their claims in the

estate have priority over all other creditors.             See DeCeglia v.


6
   Because our analysis diverges from the Chancery judge, we note
that "we review orders and not, strictly speaking, reasons that
support them. . . . [A] correct result, even if predicated on an
erroneous basis in fact or in law, will not be overturned on
appeal." El-Sioufi v. St. Peter's Univ. Hosp., 382 N.J. Super.
145, 169 (App. Div. 2005).

                                    15                               A-1029-16T1
Estate of Colletti, 265 N.J. Super. 128, 140 (App. Div. 1993)

(quoting Aetna Life Ins. Co. v. Bunt, 754 P.2d 993, 998 (Wash.

1988)) ("[C]laims for child support . . . are not equivalent to

the claims of 'creditors' . . . . [Rather, t]he basis for child

support is the natural obligation of a parent to support his or

her children; the validity of [the] claim does not depend upon

either contract or judgment.").

    Affirmed.




                              16                        A-1029-16T1